This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO ex rel.
 3 HUMAN SERVICES DEPARTMENT
 4 and NANCY GARCIA,

 5          Petitioners-Appellees,

 6 v.                                                                                   NO. 33,941

 7 ANTHONY GARCIA,

 8          Respondent-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Alisa A. Hadfield, District Judge

11 New Mexico Human Services Department
12 Susan Sullivan, Special Assistant Attorney General
13 Albuquerque, NM

14 for Appellee

15 Nancy Garcia
16 Albuquerque, NM

17 Pro Se Appellee

18 Anthony Garcia
19 Los Lunas, NM

20 Pro Se Appellant
 1                             MEMORANDUM OPINION

 2 VANZI, Judge.

 3   {1}   Respondent appeals from the district court’s adoption of the hearing officer

 4 report requiring Respondent to pay $258 per month for child support. [DS 1; RP 41-

 5 43, 62] The district court entered its order on May 14, 2014. [RP 62] Respondent filed

 6 his notice of appeal with the district court on June 18, 2014. [RP 63] Because a notice

 7 of appeal must be filed “within thirty (30) days after the judgment or order appealed

 8 from is filed in the district court clerk’s office,” Rule 12-201(A)(2) NMRA, and the

 9 timely filing of a notice of appeal is a mandatory precondition to our exercise of

10 jurisdiction, see Govich v. N. Am. Sys., Inc., 1991-NMSC-061, ¶ 12, 112 N.M. 226,

11 814 P.2d 94, this Court issued a calendar notice proposing to dismiss Respondent’s

12 appeal as untimely.

13   {2}   Respondent has filed a memorandum in opposition to this Court’s proposed

14 dismissal. Respondent, however, does not make any argument that would permit this

15 Court to exercise our discretion to hear his untimely appeal. See Romero v. Pueblo of

16 Sandia, 2003-NMCA-137, ¶ 6, 134 N.M. 553, 80 P.3d 490 (recognizing that this

17 Court will not ordinarily entertain an appeal in the absence of a timely notice, but that


                                               2
 1 unusual circumstances create an exception that “warrants permitting an untimely

 2 appeal” (alteration, internal quotation marks, and citation omitted)); Trujillo v.

 3 Serrano, 1994-NMSC-024, ¶ 19, 117 N.M. 273, 871 P.2d 369 (“Only the most

 4 unusual circumstances beyond the control of the parties—such as error on the part of

 5 the court—will warrant overlooking procedural defects.”). Instead, in his

 6 memorandum in opposition, Respondent continues to argue the merits of the

 7 underlying action. However, given the lack of timely notice and lack of unusual

 8 circumstances that warrant overlooking Respondent’s untimely notice, we decline to

 9 exercise jurisdiction to consider the merits of Respondent’s appeal.

10   {3}   For the reasons stated above, and in this Court’s notice of proposed disposition,

11 we dismiss Respondent’s appeal.

12   {4}   IT IS SO ORDERED.


13                                          __________________________________
14                                          LINDA M. VANZI, Judge

15 WE CONCUR:



16 _________________________________
17 RODERICK T. KENNEDY, Chief Judge



18 _________________________________
19 CYNTHIA A. FRY, Judge

                                               3